UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7254



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DOVON BROWN, a/k/a Capone,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CR-95-144-H, CA-99-672-H)


Submitted:   November 9, 2000           Decided:    November 15, 2000


Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dovon Brown, Appellant Pro Se. Rudolf A. Renfer, Jr., Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dovon Brown seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).    We

have reviewed the record and the district court’s opinion and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability, deny Brown’s motion for judicial notice, and dismiss the

appeal on the reasoning of the district court.   See United States

v. Brown, Nos. CR-95-144-H; CA-99-672-H (E.D.N.C. filed July 10;

entered July 11, 2000). We dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2